Opinion issued September 26, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                     NOS. 01-13-00418-CR & 01-13-00419-CR
                             ———————————
                           IN RE GLEN TATE, Relator



             Original Proceedings on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

     Relator Glen Tate filed a petition for writ of mandamus asking this Court to

compel the trial court to rule on his “Motion for the Production of the Court
Reporter’s Records” from the first trial of his offenses, conducted in the 179th

District Court, which ended in a mistrial.1

      Before we may grant such relief, a relator must establish that the trial court

had a legal duty to rule on the motion, the court received and was asked to rule on

the motion, and the court failed to do so. In re Keeter, 134 S.W.3d 250, 252 (Tex.

App.—Waco 2003, orig. proceeding). Tate has not established these elements.

      We deny the petition for writ of mandamus. Any pending motions are

dismissed as moot.


                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying proceedings are State of Texas v. Tate, Nos. 1309786 & 1309787
      (209th District Court, Harris County, Texas), the Honorable Michael McSpadden
      presiding.

                                              2